Citation Nr: 1233044	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007.  Other service connection issues initially included in the appeal were resolved in the Veteran's favor in a December 2011 rating decision, and, subsequently, in January 2012, he stated that he wished to continue his appeal of the issues of service connection for hearing loss and tinnitus.

The Veteran, who served in Vietnam, filed a claim for service connection for type II diabetes mellitus in November 2011.  Although it appears that the agency of original jurisdiction (AOJ) may have initiated action on this claim, the status of the claim is not clear from the record available to the Board; therefore, the issue of service connection for diabetes mellitus is REFERRED to the AOJ for appropriate action, to the extent that such has not already been undertaken.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his notice of disagreement dated in January 2008, the Veteran requested a Decision Review Officer (DRO) hearing.  No action was taken on this request.  In his substantive appeal, he indicated that he did not want a Board hearing.  In a written statement dated in June 2012, however, his accredited representative stated that he had spoken by telephone with the Veteran that date, and the Veteran had declined a DRO hearing but was "requesting to proceed with appeals process for the BVA Travel Board Hearing."  This hearing request was received before the case was forwarded to the Board, and, as such, is a valid, timely request for a Travel Board hearing.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at the RO (i.e., Travel Board hearing).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



